      Case 1:19-cr-00112-LO Document 173 Filed 12/28/20 Page 1 of 1 PageID# 834


                                  UNITED STATES DISTRICT COURT
                                                        FOR
                                THE EASTERN DISTRICT OF VIRGINIA


U.S.A. vs. Brandon Sobotta                                                      Docket No. l;19CRI12-002

                                                  Addendum to
                                        Petition on Supervised Release
                                           Filed on October 27,2020

Subsequent to the petition submitted to Your Honor on October 26, 2020, it is alleged that the defendant is again
in violation of his supervised release, as follows:

MANDATORY CONDITION:                    COMMISSION            OF    A     CRIME:          DRIVING           WHILE
                                        INTOXICATED SECOND OFFENSE WITHIN FIVE TO TEN
                                        YEARS.


On December 12, 2020, Mr. Sobotta was arrested and charged with Driving While Intoxicated Second Offense
Within Five to Ten Years in Prince William Count)', Virginia, The matter is scheduled to be heard before the
Prince William County General District Court on February 17, 2021. On December 13, 2020. the defendant was
released on bond.


The offense report stated that on December 12, 2020, Prince William County Officer S. Kuhn observed a vehicle
leave the roadway and cross the lane lines three or more times. As Officer Kuhn closed the distance on the
vehicle, it sweived into the opposite lane of travel.

According to the offense report. Officer Kuhn approached the vehicle and identified the driver as Mr. Sobotta,
The report reflects Mr. Sobotta displayed red glassy eyes and that an odor ofalcohol was detected. Officer Kuhn
noted Mr. Sobotta was unsteady on his feet when he exited the car and admitted to drinking over the last 5
hours.


The offense report revealed Mr. Sobotta did not complete the Standardized Field Sobriety Test satisfactorily
and his preliminaiy breathalyzer test was .17, on scene, and .12 at the detention center.

STANDARD CONDITION #7:                 USE OF COCAINE.

On December 9, 2020, Mr. Sobotta submitted a urine specimen that tested positive for Cocaine. The sample was
sent to Alere Toxicology Services and confirmation is pending.


              ORDER OF COURT                             I declare under penalty of perjury that the
                              ^^                         foregoing is true and correct.
Considered and ordered this rJ o           day
ofQtc-j          , that the petition previously          Executed on December 28.2020
issued be amended and that this addendum be
                               .
ordered Filed and made part of the record. .in           Joanne E. Marden DigitallysignedbyJoanneE.
                                                                          warden
the above case.                                                                   Date: 2020.12.28 11:40:10-0S'00'
                                                         for Duanc A. Giliiam
                                                         Senior U.S. Probation Officer
                                                         703-366-2123
The Honorable Liam Q^Gimdy
Senior United States District Judge                      Place: Manassas. Virginia
DAG/nrI
